Citation Nr: 1602380	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1990 to June 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim seeking entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In its October 2015 decision, the Board remanded the issue of entitlement to TDIU.  Specifically, the Board observed that VA treatment records and examination reports during the appeal period included the Veteran's report that he was unemployed, in part, because of his service-connected posttraumatic stress disorder (PTSD).  Furthermore, the Board noted that the Veteran's January 2015 Application for Increased Compensation Based on Unemployability indicated that his service-connected PTSD and back disabilities prevented him from working.  Based on the foregoing, the Board concluded that the evidence of record during the appeal period reasonably raised the issue of entitlement to TDIU as part of the appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also determined that further development was necessary before the claim could be properly adjudicated.   

In its remand directives, the Board instructed the RO to contact the Veteran and afford him the opportunity to identify or submit additional pertinent evidence in support of his claim on appeal, including medical records from any VA and non-VA medical providers who treated the Veteran for his service-connected disorders, as well as a detailed summary of his education and employment history.  After completing this development, the Board instructed the RO to obtain a medical opinion addressing whether the Veteran's service-connected disabilities, alone or acting in concert, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.

To date, the RO has not completed the development requested by the Board in its October 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  Under these circumstances, the issue of entitlement to TDIU due to service-connected disabilities must be remanded for completion of this development.  See 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim on appeal, including medical records from any VA and non-VA medical providers who treated the Veteran for his service-connected disorders.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented by the RO.  

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must elicit from the Veteran and from the evidence of record a full work and educational history.  Thereafter, the examiner must conduct a clinical examination of the Veteran.  All necessary special studies or tests are to be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a medical opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of any impairment caused by his nonservice-connected disabilities or age. 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, to include extraschedular consideration.  If the issue of entitlement to TDIU due to service-connected disabilities remanins denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

